Citation Nr: 1112597	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-45 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fractured mandible.

2.  Entitlement to service connection for traumatic brain injury due to a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision, by the St. Paul, Minnesota RO, which denied the Veteran's attempt to reopen a previously denied claim of entitlement to service connection for fractured mandible.  

On October 26, 2010, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2010).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for fractured mandible, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

(The claim of service connection for traumatic brain injury and the underlying claim of service connection for a fractured mandible are addressed in the remand that follows the decision below.)



FINDINGS OF FACT

1.  By a rating action in July 1992, the RO denied the Veteran's claim of entitlement to service connection for fractured mandible; the Veteran did not appeal.  

2.  The evidence added to the record since the July 1992 RO decision was not previously submitted to agency decision makers, is not cumulative or redundant, and raises a reasonable possibility of substantiating the underlying claim of service connection for a fractured mandible.  


CONCLUSION OF LAW

Evidence received since a final July 1992 rating decision is new and material; the Veteran's claim of entitlement to service connection for fractured mandible is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 20.1103 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged except on the basis of clear and unmistakable error.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Under the regulations that relate to claims to reopen, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The service treatment reports include a statement of medical examination and duty status (DA Form 2173) that indicates that the Veteran was admitted to a hospital in May 1974.  It was noted that he suffered a fractured mandible as a result of a fight.  It was reported that the Veteran had been drinking and pestering a PFC D. for repayment of a loan; both individuals became agitated and the Veteran grabbed the other service member by the head.  It was also reported that, while trying to get out, the other service member struck the Veteran on the head an unknown number of times.  That report shows that it was determined that the Veteran's injury was considered to have been incurred in the line of duty.  

Of record is a report of investigation, Line of duty and misconduct status (DD Form 261), dated September 30, 1974, which indicates that the Veteran sustained a fractured mandible as a result of fighting.  It was determined that the injury was not sustained in the line of duty and that his injuries were due to his own willful misconduct.  

The Veteran's initial claim for service connection for a fractured mandible (VA Form 21-526) was received in February 1992.  Submitted in support of the claim were VA treatment records dated from November 1991 to March 1992.  These records indicate that the Veteran sustained a head injury as a result of a motor vehicle accident in October 1989; he was subsequently diagnosed with traumatic brain injury.  

In an administrative decision in July 1992, the RO found that the injuries sustained by the Veteran on May 4, 1974, were the result of his own willful misconduct; that is, it was determined that the evidence showed that the Veteran initiated the altercation which resulted in his injuries.  Therefore, in a rating action three days later, the RO concluded that the Veteran was not entitled to VA compensation for a fractured mandible since the condition was the result of the Veteran's own willful misconduct and not a disability for which compensation is payable.  As noted above, the Veteran did not appeal either of these decisions, and these decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Received in October 2008 was VA Form 21-4138, wherein the Veteran sought to reopen his claim of entitlement to service connection for injuries sustained as a result of an assault while stationed in Germany; he stated that his attacker knocked out a tooth and broke his jaw.  Submitted in support of the claim were VA progress notes dated from July 2008 through October 2008.  During a clinical visit in June 2008, it was noted that the Veteran was injured in a motor vehicle accident in 1989; the Veteran described a loss of consciousness for 4-1/2 days and an altered mental status for at least that long.  The assessment was past history of severe traumatic brain injury with late effects and cognitive disorder, secondary to TBI.  

In a statement in support of the claim, dated in January 2009, the Veteran indicated that he was asleep in his bunk in service when he was assaulted; therefore, he failed to see how that situation could be construed as "willful misconduct."  The Veteran stated that he was told by a neurologist that they did not have the technology to identify a brain injury in service; however, scar tissue from the in-service head injury was identified in 1992.  The Veteran maintained that the car accident in 1989 injured the front of his brain, but the assault injured the back of his brain.  The Veteran also submitted copies of evaluations dated from March 1976 through June 1976, which reflect that the Veteran received excellent evaluations and recommendations.  

Received in March 2009 was another statement from the Veteran wherein he described the incident in service during which he sustained a head injury.  The Veteran indicated that, the night of the incident, he was already in bed when PFC D. came into his room.  The Veteran stated he noticed that PFC D. was intoxicated, at which point he told him "if you have money to go out drinking, then you should have money to pay me back the money you owe me."  When the Veteran asked him exactly when he would be repaid, PFC D. started striking the Veteran in the face with a bunk adapter, which is a pipe-like steel tube.  The Veteran stated that he jumped out of his bunk and managed to get the attacker in a headlock; he stated that by the time the CO reached their room, the attacker had dropped the steel pipe somewhere.  The Veteran indicated that he was then sent to the clinic and is unaware what occurred in the room after he left.  The Veteran noted that he suffered a broken jaw and injuries to his shoulder and a knot on the back of his head.  

Radiographic reports dated from November 1991 to October 1993 all report a clinical history of previous head trauma in 1989.  These records reflect findings compatible with mild cerebral atrophy.  

VA progress notes dated from July 2009 through October 2009 show follow-up evaluation and continued treatment for TBI.  

Received in January 2010 were copies of letters written by the Veteran to his girlfriend during his period of hospitalization in service in May 1974.  In one letter dated May 6, 1974, the Veteran told his girlfriend that he was hospitalized for treatment of a broken jaw; he told her that someone struck him three times because he kept bugging him about money that he owed.  

Of record is the report of an informal teleconference, dated in January 2010, during which the Veteran argued that the line of duty investigation was incorrect.  The Veteran maintained that he was just lying in bed with the covers pulled over his head when he was attacked; he was hit in the jaw, the back of the head and shoulder.  The Veteran further maintained that he did not initiate the verbal argument that led to the altercation.  The Veteran reported that he was called into the office and told to sign off on the inquiry; otherwise he would be charged with disobeying a direct order.  The Veteran stated that he never saw the final line of duty determination.  The Veteran's representative noted that the other soldier was demoted and the Veteran was not; he further noted that the other soldier apologized to the Veteran after he had returned from emergency leave.  The service representative argues that these actions are clear signs that the other soldier was at fault rather than the Veteran.  The Veteran also reported that an MRI in 1989, following the motor vehicle accident, showed evidence of an old head trauma in the area in the back of the head.  

Received in May 2010 was a buddy statement from S. G., who reported being stationed in the same unit with the Veteran while stationed in Germany; they spent a lot of time together.  S. G. noted that the Veteran was one of the most responsible and respected individuals in their unit; he was not one prone to picking fights or being confrontational.  S. G. also noted that, while the Veteran may have had an occasional beer, he never saw him drunk.  S. G. explained that there were a lot of racial tensions in the 1970s; however, the unit leadership seemed to ignore or tolerate the racial problems, which usually found the whites under attack.  S. G. stated that he did not believe that the Veteran's injuries were due to willful misconduct because it would have been totally out of character for him to drink excessively or to be confrontational and start a fight.  

At his personal hearing in October 2010, the Veteran's representative argued that the record is full of inconsistencies regarding the incident that took place in service.  She observed that the record clearly indicates that the other individual was not injured, but the Veteran was hospitalized for six weeks; the period of hospitalization was cut short due to an emergency leave.  The service representative also noted that S. G. reported hearing on base that the Veteran had been beaten by the other soldier and put in the hospital; these reports clearly indicate that the Veteran was the victim in the situation.  The service representative further noted that it was highly suspect that one line of duty determination was done at the same time as the incident in May 1974, and it was determined that the injuries incurred in the line of duty and they were not due to willful misconduct; however, several months later another line of duty determination was done completely reversing the earlier finding.  The Veteran testified that he was threatened with an article 15 if he did not sign the later line of duty determination in September 1974.  The Veteran indicated that he was later involved in a car accident after service; at that time, x-rays discovered scar tissue from the previous head injury he sustained in service.  The Veteran also reported that it was after the car accident that he was found to have suffered damage to the front of his brain and was later diagnosed with TBI; however, it was also discovered that he had suffered damage to the back of the brain, which is where he was struck in service.  

Submitted at the hearing was an additional statement from S. G., dated in October 2010, explaining that while he did not witness the fight, he heard about it the next day as everyone on base was talking about it.  S. G. stated that he heard that the Veteran was trying to get the other soldier to pay him the money he owed him, and the other soldier had beaten the Veteran badly and put the Veteran in the hospital with a broken jaw.  He stated that the Veteran later confirmed what he had heard; the Veteran reported that the other soldier hit the Veteran as he was lying in bed and he had to get up and grab his attacker or he would have been killed.  

Subsequently submitted in January 2011 was a statement from W. H., indicating that he and the Veteran were stationed with the same unit.  W. H. noted that he was informed by the First Sergeant that the Veteran was hospitalized and he had to do inventory of his belongings and get his bed stripped because the bed was bloody from the assault.  

The Veteran's claim for service connection for a fractured mandible was previously considered and denied.  In July 1992, the RO denied service connection based on a finding of an administrative decision that the Veteran had initiated the altercation that resulted in his injuries.  Therefore, the RO concluded that the Veteran was not entitled to VA compensation for a fractured mandible because the condition was the result of the Veteran's own willful misconduct.  

Because the Veteran did not appeal the July 1992 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence associated with the claims folder since the July 1992 decision includes several buddy statements and lay statements indicating that the Veteran did not initiate the altercation that led to injuries.  In his statement, S. G. maintained that the Veteran was a responsible member of the unit and was not prone to confrontations.  He subsequently added that the word on the base was that PFC D. had beaten the Veteran so badly that the Veteran had to be hospitalized.  This evidence was not previously of record, and is not cumulative or duplicative of evidence before the RO in July 1992.  Hence, the evidence is "new" within the meaning of 38 C.F.R. § 3.156.  Moreover, as this evidence suggests that the Veteran did not initiate the altercation and therefore did not incur the injuries due to his own willful misconduct, it is relevant and probative of the issue at hand and cures one of the evidentiary defects that existed at the time of the prior denial.  Based upon the reasons for the prior denial, the evidence is new and material, and the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a fractured mandible is reopened; to this limited extent, the appeal of this issue is granted.  


REMAND

After examining the record, the Board finds that further evidentiary development is warranted before a decision can be issued on the merits of the claims.  Such development would ensure that the Veteran's due process rights, including those associated with the Veterans Claims Assistance Act of 2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009), and VA regulations implementing the VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), are met.  The specific bases for remand are set forth below.  


Fractured Mandible

In a July 1992 administrative decision, the RO determined that the Veteran's injuries, including the fractured mandible were the result of his own willful misconduct.  At that time, the other soldier and another witness stated that the Veteran initiated the attack by placing the other soldier in a headlock.  

Contrary to the above findings, the Veteran has submitted several lay statements indicating that the Veteran was attacked by the other soldier without provocation.  The Veteran maintained that the other soldier was demoted and transferred as a result of the fight.  At his personal hearing in October 2010, the Veteran indicated that the military police came to investigate the incident; however, those reports were not considered in the administrative decision.  The Veteran also reported that he was hospitalized for several days in the Army hospital in Augsburg, Germany for his injuries.  However, those records have not been obtained or associated with record.  Therefore, the Board finds that an attempt should be made to obtain these prior to adjudication of the claim on the merits.  

At his personal hearing, the Veteran reported that the military police came during the attack in response to his screams.  However, there are no military police reports associated with the line of duty determination in the claims folder.  

VA regulations provide that with respect to non-Federal records, VA must make reasonable efforts to obtain the relevant records.  38 C.F.R. § 3.159(c) (1) (reasonable efforts will generally consist of an initial request and at least one follow-up).  When reasonable efforts to obtain those records are made but VA is unable to obtain them, VA must provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the following information: (i) the identify of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (1) (i) to (iv).  

Traumatic Brain Injury

With respect to his claim for TBI, the Veteran maintains that he sustained a head injury during the attack in May 1974; however, he asserts that the service department hospital did not have the capacity at that time to determine whether he had in fact suffered any substantial damage.  The Veteran noted that he was involved in a motor vehicle accident after service; during the course of his treatment, it was discovered that he had a scar on the back of his head, which would indicate that he had sustained an earlier head injury.  The Veteran indicated that the VA did all the x-rays, but they forwarded them to the University of Minnesota for analysis; at that time, it was discovered that he had scar tissue from a previous injury.  

Because records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file, the Board thus finds that medical records from the Minneapolis and St. Cloud VAMCs relating to the Veteran's treatment following his motor vehicle accident in 1989 are relevant to his current claim.  These records must thus be obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (1) (2010); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should contact appropriate records depositories to request copies of the complete Line of Duty determination records and accompanying investigation reports, including any military police reports, surrounding the Veteran's injuries sustained during the May 1974 fight in the barracks in Germany.  As the documentation sought pertains to records available within a department or agency of the Federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159(c) (2).  If such evidence is not available, a negative reply is required.  

2.  Ask the service department to conduct a search for clinical records pertaining to the Veteran at the Army Division Hospital in Augsburg, Germany for the period from May 4, 1974 to May 9, 1974.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

3.  Any medical records concerning treatment of the Veteran's injuries following his motor vehicle accident in 1989 and residual effects therefrom should be sought, as well as all records of treatment the Veteran received at the Minneapolis and St. Cloud VAMCs from 1989 to the present.  The procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities must be followed.  All records and/or responses received should be associated with the claims file.  

4.  The AOJ should address whether the injuries sustained by the Veteran in the May 1974 fight were the result of his own willful misconduct.  See 38 C.F.R. §§ 3.1(n); 3.301 (2010).  Specifically, the AOJ must consider all of the statements that have been submitted since the July 1992 decision.   

5.  The AOJ should schedule the Veteran for a TBI examination for the purpose of ascertaining whether he has any current residuals of a head injury, including traumatic brain injury (TBI).  The claims file must be reviewed by the examiner.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests must be performed, and all findings reported in detail.  If any residuals of a head injury are found, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of injury during active duty or post-service event, to include the motor vehicle accident in 1989.  A complete rationale for all conclusions must be included in the report provided.  

6.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above-requested actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


